Citation Nr: 0834149	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  00-16 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in December 2003 and March 
2005.  The veteran testified at a video-conference hearing 
before the undersigned Member of the Board in February 2006.  

In March 2006, the Board denied the veteran's claim for 
service connection for a left knee disorder.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court), and the Board's decision 
was vacated pursuant to a February 2008 memorandum decision.  
The Court remanded the decision so that the veteran could be 
afforded a VA examination or for the Board to explain 
specifically why such an examination was not necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for a left knee 
disorder that he states is the result of an injury that he 
sustained while on active duty.  The Court found, in the 
February 2008 decision, that the veteran was competent to 
testify regarding the factual events that occurred during 
service, including the testimony regarding the incurrence of 
the knee injury.  In an April 2006 treatment record that was 
not before the Board at the time of the March 2006 decision, 
a VA physician indicated that the veteran had a history of 
chronic knee problems since a knee injury in service, having 
pain and decreased range of motion since that time.  It was 
stated that it was more likely than not that the veteran's 
long standing knee pain was related to service in Korea, 
given this history.  The Board finds this opinion, while 
seemingly based upon the veteran's unsubstantiated history, 
is sufficient to warrant a medical examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the veteran 
to undergo a medical examination to ascertain 
the current nature and etiology of his left 
knee disorder.  After the examination and 
review of all the medical evidence the 
examiner should be requested to render an 
opinion regarding whether it is at least as 
likely as not (probability 50 percent of 
more) that the left knee disorder is related 
to service or event or occurrence therein.  
The claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



